EXHIBIT 99.1 T 604.682.3701Suite 900, 570 Granville Street ir@avino.com F 604.682.3600Vancouver, BC V6C 3P1 www.avino.com April15, 2014 VIA SEDAR To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re: Notice of the Meeting and Record Date 2014 Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Avino Silver & Gold Mines Ltd. ISIN CA0539061030 CUSIP Meeting Date June 27, 2014 Record Date for Notice May 20, 2014 Record Date for Voting May 20, 2014 Beneficial Ownership Determination Date May 20, 2014 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, AVINO SILVER & GOLD MINES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
